Citation Nr: 0104972	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-20 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for educational benefits for dependents 
under 38 U.S.C. Chapter 35.

3.  Entitlement to service connection for chronic obstructive 
pulmonary disease, residuals of smoking, circulatory 
problems, nicotine dependence, and a back condition for 
purposes of accrued benefits.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney 
At Law


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from April 1951 to April 
1955.  He died in November 1998.  The appellant is the 
veteran's surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.


REMAND

At the time of his death, the veteran had claims pending for 
service connection for a lung condition, cardiovascular 
disability, circulatory problems, nicotine dependence and for 
a back condition.  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) in Jones v. West, 136 F.3d 
1296 (1998), held that in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending for such benefits at the time of his death, or 
else be entitled to such benefits under an existing rating or 
decision. The Board also notes that the appellant's formal 
claim for dependency and indemnity compensation includes a 
claim for accrued benefits.  Although the RO advised the 
appellant that her claim for accrued benefits was denied in a 
May 1999 letter, the notice simply stated that she was denied 
accrued benefits because VA did not owe the veteran any 
money.  There is no evidence that the RO has considered and 
adjudicated these pending claims for the purposes of accrued 
benefits.  The appellant then filed a notice of disagreement 
that included accrued benefits.  While it is true that the 
appellant also has not submitted a timely substantive appeal, 
the Board is obligated to remand this case under the decision 
in Manlicon v. West, 12 Vet. App. 238 (1999).

The issues of entitlement to service connection for the cause 
of the veteran's death, and the issue of entitlement to 
Dependents' Educational Assistance are inextricably 
intertwined with the issues of entitlement to service 
connection for lung disability and cardiovascular condition 
for the purpose of accrued benefits.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the 
accrued benefits issues must be resolved prior to further 
appellate action on these issues.

In light of the foregoing circumstances, the appellant's 
claims are REMANDED to the RO for the following actions:

1. The RO should develop the issues of 
entitlement to service connection for 
lung condition, cardiovascular 
disability, circulatory problems, 
nicotine dependence and for a back 
condition, for purposes of accrued 
benefits and advise the appellant of any 
rating decision and her appellate rights, 
if necessary.  If the RO's determination 
is negative, the appellant and her 
representative must be informed of the 
appellant's procedural rights and 
notified of all requirements for 
completing an appeal in accordance with 
the provisions of 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 
(1999). These provisions set forth the 
requirements of perfecting an appeal 
including the filing of a timely notice 
of disagreement, a statement of the case, 
and a timely substantive appeal

2.  Thereafter, if necessary, RO should 
contact the appellant and request that 
she identify specific names, addresses 
and approximate dates of treatment for 
all health care providers, private or VA, 
who may possess additional records 
pertinent to her claim for entitlement to 
service connection for the cause of the 
veteran's death.  Then with any necessary 
authorization from the appellant, the RO 
should attempt to obtain copies of all 
treatment records identified by the 
appellant which have not been previously 
secured.  

3.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the appellant, it should inform her of 
this and request she provide a copy of 
the outstanding medical records.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  Thereafter, the RO should 
readjudicate the claims.

If the benefits sought on appeal remain denied, the appellant 
and her representative, should be provided with a 
supplemental statement of the case (SSOC) containing notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


